Title: From George Washington to Amelia Leigh Lloyd, 7 May 1783
From: Washington, George
To: Lloyd, Amelia Leigh


                  
                     Madam;
                     Tappan 7th May 1783
                  
                  I am at this place on a conference with Sir Guy Carleton—previous to my coming here I was honored with your favor of the 18th of last month.
                  Mr White being among those characters which stand proscribed by the Laws of this State, can only be relieved by Legislative authority; and this is one of the points, which Congress by the Treaty is to recommend to the several States.
                  Mrs White, & her children (who I am informed, propose to remain in New York) cannot, I persuade myself, be in danger of personal insult: your apprehensions therefore, on this score, may be calmed—In speaking this language, I not only give my own opinion, but the sentiments of some of the most respectable characters, of this State (N. York).  With compliments to Mr Lloyd I have the honor to be with great respect, Madam, Yr most obt & very hble Servt
                  
                     G: W——n
                  
               